RESOLUTIONS

OF THE BENEFITS FINANCE COMMITTEE

OF APPVION, INC.

 

WHEREAS, pursuant to Section 14 of the Appvion, Inc. Executive Nonqualified
Excess Plan, as amended (the “Excess Plan”), Appvion, Inc. (the “Company”), by
action of its Board of Directors (or its delegate), may amend the Plan in whole
or in part, at any time or from time to time; and

 

WHEREAS, the Board has delegated the responsibility for amending the Excess Plan
to the Benefits Finance Committee in order to adopt the amendments to the Excess
Plan reflected in the attached Exhibit A.

 

NOW, THEREFORE, BE IT RESOLVED, that the Excess Plan shall be amended to include
the 2014 Amendment to the Excess Plan (the “2014 Amendment”) attached as Exhibit
A as approved by the Company’s Board of Directors effective as of the date set
forth in the Board of Directors resolution. 

 

BE IT FURTHER RESOLVED, that any member of the Benefits Finance Committee may
execute any new documents required to further effectuate the purposes and
intentions of the 2014 Amendment.

 

IN WITNESS WHEREOF, the undersigned, being all of the members of the Benefits
Finance Committee, to evidence their consent to taking the foregoing actions by
written consent in lieu of a meeting, have caused the above amendments to be
adopted as of the date set forth above, and direct that they be placed with the
minutes of the Committee.

 

Committee MemberDate

 

/s/ Thomas J. FerreeNovember 24, 2014

Thomas J. Ferree

 

/s/ Jeffrey FletcherNovember 24, 2014

Jeffrey Fletcher

 

/s/ Kerry S. ArentNovember 24, 2014

Kerry S. Arent

 

/s/ Matthew VostersNovember 24, 2014

Matthew Vosters

 

 

 





EAST\84214375.1 

--------------------------------------------------------------------------------

 

EXHIBIT A

2014 AMENDMENT

APPVION, INC. EXECUTIVE NONQUALIFIED EXCESS PLAN

 

The Appvion, Inc. Executive Nonqualified Excess Plan, as amended (the “Excess
Plan”), a nonqualified deferred compensation plan as defined by Internal Revenue
Code Section 409A(d)(1), is hereby amended by action and direction of the Board
of Directors of Appvion, Inc. in accordance with Section 11.1 of the Excess Plan
as set forth below.  This 2014 Amendment is generally effective this 4 day of
November, 2014 except as otherwise provided herein.

1.



Participation.  Effective January 1, 2015, the Compensation threshold for
consideration for participation in the Excess Plan shall be set at $130,000 per
annum.

 

2.



Mid-Year Participation.  Section 3 of the Excess Plan shall be amended to
include the following additional paragraph in confirmation and ratification of
the existing Excess Plan Rule:

 

“The Company’s Chief Executive Officer and the Senior Vice President, Human
Resources shall have the authority to effectuate mid-year participation in the
Excess Plan for newly retained employees for the purpose of effectuating the
terms of any offer of  employment, subject to the requirements of Code Section
409A and Treas. Reg. § 1.409A-2(a)(7).  The Company further ratifies and
reaffirms the prior actions taken to effectuate mid-year participation in
accordance with the terms of any employment agreement for a qualifying executive
of the Company entered into during 2014.”

 

3.



 Committee.Section 2.6(b) of the Adoption Agreement is amended to name the
Benefits Finance Committee as the “Committee” and the appropriate option (b) is
hereby selected.

 

4.



Employer Credits in Year of Separation from Service due to Death, Disability or
Retirement.  Section 4.2(b) of the Adoption Agreement shall be amended to
include the following additional language:

 

“Notwithstanding any contrary provisions of Section 4.2(b) of the Adoption
Agreement, a Participant shall be eligible for a pro-rata allocation of Employer
Credits in the year of Separation from Service due to (1) death, (2) becoming
Disabled, (3) a retirement at or following Normal Retirement Age, or (4) a
retirement at or following the attainment of age 55 with ten or more years of
Service.”

 

5.



Compensation.  Section 4.2(b) of the Adoption Agreement shall be amended to
provide the following additional language as the final sentence thereof:

 

 

EXHIBIT A





EAST\84214375.1 

--------------------------------------------------------------------------------

 

2014 AMENDMENT

APPVION, INC. EXECUTIVE NONQUALIFIED EXCESS PLAN

 

 

“In determining the allocation of Employer Credits, the Participant’s
“Compensation” shall not include (x) restricted stock unit awards or any
deferral of restricted stock units, or (y) compensation earned prior to the date
the individual becomes a Participant.”





EAST\84214375.1 

--------------------------------------------------------------------------------

 



EXHIBIT A

2014 AMENDMENT

APPVION, INC. EXECUTIVE NONQUALIFIED EXCESS PLAN

 

Restricted Stock Unit Deferrals.  Section 4.1(g) of the Adoption Agreement shall
be amended to include the following additional language.

 

“Deferrals with respect to restricted stock unit awards may only made (1) under
the general terms of the Plan applicable to deferrals of Compensation or (2)
within 30 days of the individual’s receipt of a legally binding right in
accordance with the requirements of Treas. Reg. § 1.409A-2(a)(7) (with respect
to individuals newly eligible to participate in the Excess Plan) or (3) within
30 days of the receipt of a legally binding right in accordance with Treas. Reg.
§ 1.409A-2(a)(5) with respect to certain forfeitable rights (i.e., restricted
stock unit awards requiring a service period of at least 12 months from both (x)
the date the individual or Participant, as applicable, acquired a legally
binding right to the award, and (y) THE DATE OF THE DEFERRAL ELECTION), as
applicable.

 

 

 

 



EAST\84214375.1 

--------------------------------------------------------------------------------